Citation Nr: 0923614	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) from an October 2007 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) 
in Manila, the Republic of the Philippines.


FINDINGS OF FACT

The decedent is not shown to have had active military, 
naval, or air service, and is not an individual or a 
member of a group considered to have performed active 
military, naval, or air service.


CONCLUSION OF LAW

The decedent does not have status as a Veteran for 
purposes of this claim, and therefore the appellant does 
not meet the requirements of basic eligibility for VA 
benefits. 38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date of the disability.  See, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2007 that fully 
addressed all notice elements and was sent prior to the 
RO's initial decision in this matter.  The letter provided 
information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing 
an appeal.

Based on the foregoing, adequate notice was provided to 
the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the 
development of the claim.  To that end, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In 
this case, in addition to requesting supporting material 
and documents form the appellant, in July 2007 VA searched 
the Reconstructed Recognized Guerrilla Roster maintained 
by the AOJ in Manila in an attempt to verify the 
decedent's qualifying service.  Additionally, the AOJ 
sought verification of the decedent's qualifying service 
from the National Personnel Records Center (NPRC) in St. 
Lewis, Missouri.

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant 
in this case. No further assistance to the appellant with 
the development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal and Factual Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status 
as a veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).

The term "Veteran" is defined as a person who served in 
the active military, naval, or air service, and who was 
discharged or released there from under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d). A "service-connected" disability is a disability 
that was incurred or aggravated in the line of duty during 
active military, naval, or air service. 38 U.S.C.A. § 
101(16); 38 C.F.R. § 3.1(k). "Active military, naval, and 
air service" includes active duty. "Active duty" is 
defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components. 38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
Guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if 
the evidence meets the following conditions: (1) the 
evidence is a document issued by the service department, 
(2) the document contains needed information as to length, 
time, and character of service; and (3) in the opinion of 
the VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 
this section, VA shall request verification of service 
from a service department. 38 C.F.R. § 3.203. With regard 
to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces 
of the United States, or as a guerrilla. 38 C.F.R. §§ 
3.20, 3.41. Moreover, the United States Court of Appeals 
for Veterans Claims Court has held that a service 
department determination as to an individual's service 
shall be binding on the VA. Duro v. Derwinski, 2 Vet. App. 
530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The appellant contends that her deceased husband served in 
qualifying service.  In support of this contention, the 
appellant has submitted a photocopy of a certification 
signed by Mr. E.S., Colonel, FAIT, which states that the 
decedent was a captain among guerrilla forces.  She also 
submitted a photocopy of a document stating that the 
decedent was promoted to the rank of captain in the United 
States Army on May 15, 1942.  The appellant further 
submitted affidavits from two individuals and the decedent 
attesting to the decedent's service as a member of the 
guerrilla forces during World War II.

In July 2007, VA attempted to verify the decedent's 
service.  In August 2007, however, the service department 
informed the RO that the decedent had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

As stated above, service department determinations as to 
an individual's service are binding on VA.  See Duro; 
Dacoron, supra.   The service department has determined 
that the appellant's husband had no qualifying service. 
The Board acknowledges that the appellant has submitted 
documents in support of her claim. However, the documents 
submitted by the appellant do not comply with § 3.203 in 
so far as they were not issued by the service department. 
In the context of this regulation, the Board concludes 
that the term service department means an entity 
recognized by the United States Government rather than a 
service department of a foreign government.  The 
regulations do not recognize acceptance of lay statements, 
to include statements of the deceased or reported 
compatriots.

As the service department's determination as to the 
service of the appellant's husband is binding on VA, the 
Board concludes that the appellant's husband is not 
considered a "Veteran" for purposes of entitlement to VA 
benefits. Therefore, the appellant's claim for entitlement 
to VA benefits must be denied as a matter of law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for Department of Veteran's Affairs 
benefits is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


